ON MOTION FOR REHEARING AND CLARIFICATION

PER CURIAM.
The motion for rehearing and clarification is denied in part; granted in part. We therefore withdraw our previously issued opinion and substitute the following in its place.
The appellant, proceeding pro se, challenges his conviction of first degree murder. We affirm.
As to the admission of autopsy photographs, we find no error. The photographs assisted the medical examiner in his explanation of the victim’s wounds and were relevant to the. issue of premeditation. Bush v. State, 461 So.2d 936 (Fla.1984), cert. denied, 475 U.S. 1031, 106 S.Ct. 1237, 89 L.Ed.2d 345 (1986). Further, as to this relevant evidence, its probative value is not substantially outweighed by danger of unfair prejudice, confusion of the issues, misleading the jury or needless presentation of cumulative evidence. See Pottgen v. State, 589 So.2d 390 (Fla. 1st DCA 1991). As to the admission of appellant’s taped confession without redacting the statements of the interrogating officer and the jurors’ use of a written transcript of that confession as an aid during the playing of the tape, any error was harmless. State v. DiGuilio, 491 So.2d 1129, 1137 (Fla.1986). As to the imposition of restitution for the victim’s funeral expenses, the issue is waived. E.g., Sims v. State, 637 So.2d 21, 23 (Fla. 4th DCA 1994).
AFFIRMED.
GUNTHER, C.J., and WARNER and STEVENSON, JJ., concur.